     Case: 1:19-cv-04349 Document #: 25 Filed: 09/25/19 Page 1 of 3 PageID #:85




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


   EVEIANA NAZARIO,

              Plaintiff,                                           1:19-cv-04349

   v.
                                                            Honorable Magistrate Judge
   DIVERSIFIED CONSULTANTS, INC.,                              Gabriel A. Fuentes

                Defendant.

                                  INITIAL STATUS REPORT

        Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Standing Order for Initial Status Report

the parties submit the following Initial Status Report:

   1. Description of Claims and Relief Sought:

        a. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and 1337

           as the action arises under the laws of the United States. Under Count I of Plaintiff’s

           Complaint, she alleges violations to the Fair Debt Collection Practices Act (“FDCPA”),

           15 U.S.C §1692 et seq, for Defendant contacting her in an impermissible way seeking

           collection on debt which she had no obligation to pay. Defendant admits dialing the

           phone number Plaintiff provided in informal discovery, however, Defendant denies any

           conduct that could be deemed impermissible and further denies any and all violations

           of the FDCPA.

        b. Plaintiff seeks statutory damages of up to $1,000.00 as provided under the FDCPA, 15

           U.S.C §1692k(a)(2)(A). Additionally, Plaintiff seeks payment of her actual damages as

           provided under the FDCPA, 15 U.S.C §1692k(a)(3). Plaintiff also seeks payment of

           her costs and reasonable attorney fees as provided under the FDCPA, 15 U.S.C

                                                 1
 Case: 1:19-cv-04349 Document #: 25 Filed: 09/25/19 Page 2 of 3 PageID #:85




      §1692k(a)(3). Defendant denies Plaintiff suffered any damages and denies that Plaintiff

      is entitled to any relief.

2. Referral Case

   Per Docket Entry #23, The matter has been referred to this Court for the purpose of holding

   proceedings related to discovery supervision and settlement.

3. Discovery Schedule

   This matter is exempt from the Mandatory Initial Discovery Pilot Project

   a. Fed. R. Civ. P. 26(a)(1) disclosures are due October 1, 2019.

   b. The parties propose to issue written discovery by October 22, 2019.

   c. Discovery closes on February 26, 2019.

4. Consideration of Issues Concerning ESI

   The parties anticipate the exchange of limited ESI during this case. The parties will work

   together to find a format that is agreeable and do not anticipate any areas of disagreement.

5. Settlement

   The parties have actively discussed this matter, including informal exchange of materials

   and information. Plaintiff would be interested in a settlement conference. Defendant does

   not believe a settlement conference would be productive at this time but is open to

   considering a settlement conference upon the completion of discovery.

6. Magistrate Judge Consent

   At this time the parties do not consent to have the magistrate conduct all further

   proceedings.

7. Pending Motions

   None.



                                            2
    Case: 1:19-cv-04349 Document #: 25 Filed: 09/25/19 Page 3 of 3 PageID #:85




   8. Trial

      N/A.

   9. Other Matters

      None at this time.



Dated: September 25, 2019


   s/ Nathan Charles Volheim                s/ Syed H. Hussain
   Nathan Charles Volheim                   Syed H. Hussain
   Sulaiman Law Group, Ltd.                 Andrew E. Cunningham
   Attorney for Plaintiff                   Attorneys for Defendant




                                        3
